Citation Nr: 0202796	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for diabetes mellitus.

(The issue of entitlement to service connection for a heart 
disorder, claimed as systolic heart murmur, will be the 
subject of a later decision.)

(The issue of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder, will be 
the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1980.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for systolic heart murmur (claimed as irregular 
heart rhythm, enlarged heart).  The RO also denied, among 
other things, reopening the claims of entitlement to service 
connection for hypertension, diabetes mellitus, and mixed 
personality disorder.  

In June 2000, the veteran appeared and testified at a hearing 
before the undersigned travel Member of the Board.  A 
transcript of the hearing has been associated with the claims 
file.

In December 2000, the Board reopened the pertinent claims and 
remanded the entire matter for additional development.  The 
case has been returned for further appellate review.

The United States Court of Appeals for the Federal Circuit 
stated in Schroeder v. West, that "it is the responsibility 
of the VA to explain fully the issues . . . which the 
claimant may have overlooked and which could be of advantage 
to the claimant's position.  Schroeder v. West, 212 F.3d 
1265, 1270 (Fed. Cir. 2000).




Although the heart disorder at issue has been phrased 
throughout the appeal process as a "systolic heart murmur," 
the RO has noted that the heart murmur issue has been claimed 
as "irregular heart rhythm, enlarged heart."  
Recharacterizing the issue as simply "heart disorder" 
provides for additional theories of entitlement, and the RO, 
in this case, has already provided notice of the laws and 
regulations pertaining to such disorders, including any 
relevant presumptive periods.  The Board has accordingly 
recharacterized this issue as stated on the title page.  

Likewise, the Board has recharacterized the issue of 
entitlement to service connection for a "mixed personality 
disorder."  It appears that the mental disorder claim was 
adjudicated in this manner due to the diagnoses of record, 
rather than due to the veteran's intent when he filed the 
claim.  There is nothing in the record to suggest the veteran 
limited his mental disorder claim to a personality disorder.  
In March 1989, he filed a claim of entitlement to service 
connection for what he termed a "nervous condition."  
Thereafter, he submitted evidence and testified about 
experiencing depression.  The Board has accordingly 
recharacterized the mental disorder issue as a "chronic 
acquired variously diagnosed psychiatric disorder."  
Schroeder, supra.

The Board is undertaking additional development on the claims 
of entitlement to service connection for a heart disorder and 
a chronic acquired variously diagnosed psychiatric disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)). 
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.) After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


As noted above, the Board initially remanded these issues to 
the RO for additional development in December 2000.  In 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, "a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders" and that "a remand by 
the Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."

However, a claimant's Stegall right to compliance with remand 
orders does not generally preclude the Board from completing 
development originally ordered in a remand to the RO.  
VAOPGCPREC 14-01.  Not accomplishing this development at the 
RO is harmless error and does not prejudice the veteran.


FINDINGS OF FACT

1. The competent and probative evidence of record establishes 
hypertension is not a current disability. 

2. The competent and probative evidence of record establishes 
that diabetes mellitus was not shown in service or for 
many years thereafter, disabling to a compensable degree 
during the first post service year, or related to active 
service. 


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated during 
active military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1132, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2. Diabetes mellitus was not incurred in or aggravated during 
active military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1132, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from August 1975 to 
February 1980.

Enlistment examination in January 1975 (the veteran did not 
immediately enter active service) showed an entirely normal 
clinical evaluation of all systems.  Blood pressure was 
138/68.  In the accompanying report of medical history, he 
stated he was in good health and not taking any prescribed 
medication.  He reported that no other clinical abnormalities 
were present, only noting that he did not know if he had or 
ever had tuberculosis. 

Service medical records from April 1976 show the veteran 
underwent outpatient surgery for circumcision.  Physical 
examination at that time revealed no clubbing, edema, or 
heart-related abnormalities. 

In December 1976, he underwent dental treatment for removal 
of his impacted third molars.  Treatment records indicate a 
well nourished, well developed individual on no medication.  
His only symptoms during treatment in April 1976 and December 
1976 were those related to his treated complaints.     

In February 1980, a separation examination was conducted.  
Clinical evaluation included an abnormal finding related to 
the heart.  Blood pressure was 130/78.  The examiner noted 
the veteran had a "Grade II/VI systolic murmur over aortic 
area and eject click, split S2 over mitral area."

Cardiology work-up in connection with the separation 
examination revealed a systolic ejection murmur within normal 
limits, i.e., with no functional limitations.  An 
echocardiogram was considered within normal limits, further 
described as a "beautiful example of normal." 

The February 1980 examination also identified one-week 
hospitalizations during service for circumcision, German 
measles, and anal fissure, with no complications or sequelae.  
Although the veteran reported that his mother and sister were 
diabetic and treated with insulin, he reported no personal 
complaints or manifestations of diabetes.  He also denied a 
personal history of psychosis, as well as all other 
significant medical or surgical history.  In his report of 
medical history, he described his health as "good" and 
denied having or ever having any number of physical 
complaints listed in the form.

The veteran was discharged in February 1980 under other than 
honorable conditions for going AWOL (absent without leave) 
for a six-week period in service.

By VA administrative decision dated in August 1980, the 
veteran's discharge was considered to have been issued under 
honorable conditions for VA purposes.      

An August 1988 discharge summary from the Houston, Texas VA 
Medical Center (VAMC) shows the veteran was admitted for one 
month after presenting with a four to five month history of 
depression.  He reported that such depression was related to 
a work-related, slip-and-fall injury he experienced in 
February 1988.  The only mental disorder diagnosis was 
personality disorder, not otherwise specified, with passive 
dependent traits.  

During the August 1988 admission, laboratory work-up 
established a diagnosis of non-insulin dependent diabetes 
mellitus.  The veteran initially refused to believe the 
diagnosis.  He did not take the prescribed medication he was 
given and refused to learn how to use urine dipsticks to 
monitor his diabetes.  VA records subsequent to this 
diagnosis include ongoing treatment for diabetes.     

In February 1989, the Houston VAMC readmitted the veteran for 
feelings of depression.  The reported history of present 
illness noted that in addition to a recent diagnosis of adult 
onset diabetes, there was a recent onset of borderline 
hypertension, treated with hydrochlorothiazide.  Relevant 
discharge diagnoses included adjustment disorder with mixed 
emotional features, mixed personality disorder, adult onset 
diabetes mellitus, and hypertension.   

In a September 1995 statement, the veteran expressed his 
belief that the service medical records had been 
"tampered," by VA.  The following month, he asserted that 
some of his service medical records were obviously missing 
because his records were once "as thick as a Bible," due to 
treatment for constant diabetic infections in service.   

A July 1998 Houston VAMC treatment record reports the 
veteran's visit to the facility as his initial one.  
Pertinent past medical history as reported by the veteran 
included diabetes since 1988 and a history of depression.  
Blood pressure was 162/90.  In July 1999, his blood pressure 
was 131/68.  

In March 2000, the veteran's blood pressure was 161/95.  
Objective examination of the heart revealed a click.  

Dr. MB (initials), a staff physician at the Houston VAMC, 
provided a letter in June 2000 in which she opined that it is 
feasible the veteran's diabetes, depression and/or other 
mental illness, and hypertension, began during service.  She 
explained that the medicine he was treated with, according to 
the veteran's report of his treatment history, was 
hydrochlorothiazide, a common medicine used at the time he 
served in active service.  

Progress notes from the Houston VAMC in and around June 2000, 
also from Dr. MB, include assessments that diabetes mellitus 
could have had its onset in service.

Regarding hypertension, the Houston VAMC documented a blood 
pressure reading of 176/92.  Hypertension was untreated at 
that time, but it was noted that hypertension was treated in 
service, according to the veteran.  

In June 2000, the veteran submitted a newspaper article 
entitled, "Depression Can Bring Diabetics' Health Down."  
The article discussed the possibility of a link between 
depression and diabetes, and that depression may actually 
cause diabetes.

In June 2000, the veteran appeared and testified at a hearing 
before the undersigned travel Member of the Board.  He argued 
that his six-week AWOL during service was evidence of his 
depression.  He stated that there was other evidence of in-
service depression, specifically that he took medication in 
service for his depression.  Regarding his heart disorder, he 
reported that he had pain and tightness in his chest during 
service.  Transcript, p. 3-5.  

VA conducted an examination in October 2001, which addressed 
diabetes, heart disease, and hypertension.  The veteran 
reported having been diagnosed with diabetes and hypertension 
in 1977.  He also reported that he was diagnosed with 
cardiomegaly, irregular heart beat, and a heart murmur.

The October 2001 VA examiner detected no murmur or 
arrhythmia, and the veteran reported no history of heart 
disease.  Chest X-rays showed mild cardiomegaly, but no acute 
cardiopulmonary disease was seen.  Results of an 
electrocardiogram were pending.  Blood pressure was 140/78.
 
VA conducted a mental disorders examination in November 2001.  
The veteran was described as superficially cooperative with 
the examination, answering many questions in a vague, 
nonspecific manner.  Axis I diagnosis was deferred.  There 
was an Axis II diagnosis of personality disorder not 
otherwise specified, and the examiner determined that it was 
not related to active service.  




To further clarify the veteran's mental disorder diagnosis, 
the November 2001 examiner requested additional testing.  In 
an addendum dated in December 2001, he noted that the 
additional testing had not been performed.  


Criteria

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (2001).

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The RO obtained or has attempted to obtain all relevant 
evidence that has been adequately identified.  This matter 
was initially before the Board in December 2000, and the case 
was remanded at that time for additional development to 
include obtaining additional service medical records, post-
service treatment records, and Social Security Administration 
(SSA) records.  Most of these records were received and have 
been associated with the claims file.  

For the records that were not received, such as the SSA 
records, the claims file contains adequate documentation of 
several attempts to obtain the evidence, negative replies 
related to these attempts, and adequate notice to the veteran 
that the evidence could not be obtained.

The veteran specifically contends that the claims file does 
not contain all of his service medical records, which he 
described were "as thick as a Bible," due to constant in-
service treatment of his diabetes.  He further argues that 
the service medical records were either lost or intentionally 
destroyed by VA.  

There is, however, no indication that the veteran's service 
medical records are incomplete.  The evidentiary record 
contains the induction examination report, the separation 
examination report, and significant progress notes of 
treatment.  These service medical records only refer to other 
documented service treatment notes of record and never 
mention treatment, or records of such, not presently in the 
claims file.  The separation examination, for example, lists 
his circumcision, the removal of his wisdom teeth, and other 
various treatments, but it is silent for diabetes. 

As discussed below, the evidentiary record shows a diagnosis 
of diabetes in 1988, eight years after service, as well as 
the veteran being informed of his diabetes at that time and 
no earlier.  Consistent with this, recent records include 
statements to examiners of a history of diabetes beginning no 
earlier than 1988.  Therefore, his statements to VA about 
having been treated for diabetes in service are highly 
suspect and inconsistent with the overwhelming evidence to 
the contrary.

The Board's December 2000 remand requested VA to conduct 
several examinations.  The results of these examinations have 
been associated with the claims file.  Addendums to the 
examinations were received to ensure complete compliance with 
the remand orders.

The Board is undertaking additional development of the two 
claims that will be the subjects of a later decision.  This 
development includes obtaining additional information related 
to the VA examinations of record.  The additional 
information, however, is unrelated to the issues of 
entitlement to service connection for diabetes and 
hypertension.  

The ordering of an additional VA examination at this time is 
inappropriate.  The VA examinations of record have adequately 
considered the claims file and include well-reasoned opinions 
with respect to the causation and etiology of the currently 
claimed disabilities decided herein. 

There is no useful purpose in remanding this matter again for 
development of the claims decided herein.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the Court has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claims.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The veteran has similarly been notified of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.  For instance, he has been 
afforded the opportunity to present information and arguments 
in favor of his claims, and he has in fact done so by virtue 
of the statements and arguments submitted in support of the 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
He also attended a travel Board hearing in June 2000. 

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
Court's recent interpretation of the law.  The veteran is not 
prejudiced by the Board's consideration of his claims 
pursuant to the VCAA and its implementing regulations in the 
first instance; VA has already met any obligations to him 
under this new law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claims by the RO under the new law would only serve to 
further delay resolution of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).
Hypertension

Service connection for hypertension may be presumed if it is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000).

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

The Board has considered both the old and new criteria for 
the evaluation hypertension.  See Karnas, supra. Under the 
rating schedule prior to January 12, 1998, the minimum 
compensable level of hypertension was shown where the 
disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65,207 (December 11, 1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective as of January 12, 1998).

The physician conducting the examination for entrance noted 
no defect of the veteran's heart and noted a blood pressure 
reading of 138/68.  At the separation examination, his blood 
pressure was 130/78.  These readings do not show hypertension 
for VA purposes.

Additionally, post-service diastolic blood pressure readings 
are not predominantly 100 or more.  In fact, the evidence 
does not document a single diastolic reading of 100 or more.  
One of the highest diastolic readings in the record is 90, 
from July 1998.  



In July 1999, the diastolic reading was 68, which is more 
consistent with other readings in the claims file.  In March 
2000, the diastolic pressure was 95, which appears to be the 
highest reading in the record.  In June 2000, the diastolic 
reading was 92, and even then it was not treated.  

In further support of readings predominantly less than 100, 
the veteran told the Houston VAMC in February 1989, nine 
years post-service, that there was a recent onset of only 
borderline hypertension.

In reviewing the systolic readings, the Board notes the 
presence of several readings of 160 or more, but readings of 
160 or more are not manifested predominantly.  In July 1999, 
systolic pressure was only 131.  The October 2001 examination 
documents a systolic reading of 140.   

Thus, the evidentiary record fails to show the veteran 
currently suffers from hypertension to a minimum compensable 
degree.  For this reason, he does not currently have 
hypertension for VA purposes. Cox, supra.

Without a current hypertension disability, the veteran cannot 
prevail on the issue of entitlement to service connection for 
such disability.  Hickson, supra. 


Diabetes Mellitus

As plainly established by VA examination and medical 
treatment records, the claims file contains more than 
adequate documentation of current diabetes disability.  These 
records show years of post-service diagnoses and treatment 
for diabetes mellitus.  Hickson, supra.   

Thus, the claim for entitlement to service connection for 
diabetes turns to the question of whether the competent and 
probative evidence establishes that this disability was 
incurred in or aggravated by the veteran's active service, or 
within the prescribed presumptive period, despite first being 
diagnosed post-service.  Hickson, supra; 38 C.F.R. § 3.303, 
3.303(b), 3.309(a).  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Enlistment and separation examinations indicate no history of 
diabetes either before or during service.  The veteran went 
so far as to note that although his mother and sister were 
diabetic, he had no such problems.

As discussed in the analysis of the duty to assist, the 
veteran contends that the service medical records are 
incomplete because he was constantly treated in service for 
diabetic infections, and that these records are absent from 
the claims file.  There is no corroborating evidence 
suggesting these records exist.  The service treatment 
records pertaining to other disabilities make no mention of 
diabetes or a reported history of it, and the separation 
examination appears to provide a comprehensive list of his 
in-service medical attention, and diabetes is not listed.

The probative value of the veteran's statement of in-service 
treatment is further reduced by his inconsistent report of 
medical history to physicians.  At the October 2001 VA 
examination, conducted especially for the current appeal, he 
told the examiner he had been diagnosed with hypertension in 
1977.  
He told VAMC treating physicians in 1989 and 1998 that 
diabetes mellitus had only been present and diagnosed since 
1988.

The competent and probative evidence of record shows that 
diabetes mellitus was first diagnosed in August 1988.  The 
veteran's documented surprise and subsequent refusal to 
accept the diagnosis at that time, as well as his refusal to 
learn how to monitor his diabetes, weighs significantly 
against a history of in-service treatment for diabetes.  

The lack of any in-service manifestations, as well as the 
lack of any competent evidence pertaining to diabetes within 
the first post-service year also weigh heavily against the 
proposition that the disease, despite first being diagnosed 
eight years after service, had its onset during service or 
within the presumptive period thereafter.  A showing entirely 
after discharge for the purpose of showing 
chronicity/continuity would not support the claim.    

Treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim."  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  The veteran submitted 
treatise evidence in the form of a news article, which 
discusses the possibility of a relationship between 
depression and diabetes.  Even if the Board were to give full 
credence to the article (which it cannot given its vague 
nature as it relates to the veteran specifically), evidence 
regarding the onset of diabetes indisputably shows that 
diabetes, even if by virtue of depression, had its onset many 
years after service. 

The Court has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App.124 (1998); Obert 
v. Brown, 5 Vet. App.30 (1993); Tirpak v. Derwinski, 2 Vet. 
App.609, 611 (1992); Perman v. Brown, 5 Vet. App.237, 241 
1993).  For this reason, the Board accords no probative value 
to the opinion of Dr. MB, who opined that it is feasible that 
the veteran's diabetes and other disorders had their onset in 
service.
   



Furthermore, Dr. MB has given little supporting evidence for 
her conclusion, making it of limited probative value.  Bloom 
v. West, 12 Vet. App. 185 (1999).  There is a reference to 
alleged in-service treatment, but even this rationale is not 
competent evidence because it appears to be nothing more than 
an unenhanced report of a medical history transcribed by a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for diabetes mellitus and hypertension.  

In this regard, although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims.  
Gilbert, supra. 


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

